VILLAGE SUPER MARKET, INC. SPRINGFIELD, NEW JERSEY 07081 PHONE:(973) 467-2200 FAX:(973) 467-6582 VILLAGE SUPER MARKET, INC. REPORTS RESULTS FOR THE QUARTER AND YEAR ENDED July 31, 2010 Contact: Kevin Begley, CFO (973) 467-2200 – Ext. 220 Kevin.Begley@Wakefern.com Springfield, New Jersey – October 8, 2010– Village Super Market, Inc. (NSD-VLGEA) today reported its results of operations for the fourth quarter and year ended July 31, 2010. Net income was $8,897,000 in the fourth quarter of fiscal 2010, an increase of 33% from the fourth quarter of the prior year.Fiscal 2010 contains 53 weeks, with the additional week included in the fourth quarter.Excluding the $1,200,000 estimated positive impact of this 53rd week and a $708,000 after tax charge related to litigation in the fourth quarter of fiscal 2009, net income increased 4% in the fourth quarter compared to the prior year. Sales were $342,741,000 in the fourth quarter of fiscal 2010, an increase of 10.2% from the prior year.Sales increased due to the inclusion of the 14th week in the fourth quarter of fiscal 2010, the opening of the Washington replacement store on February 21, 2010, and a full quarters sales of the Marmora store, which opened on May 31, 2009.Same store sales, excluding the 14th week, were flat in the fourth quarter compared to the prior year.Same stores sales continue to be affected by cannibalization from the opening of the Marmora store and reduced sales in two stores due to competitive store openings.In addition, sales continue to be impacted by changing consumer behavior due to economic weakness, which has resulted in increased coupon usage, sale item penetration and trading down.The Company expects same store sales for all of fiscal 2011 to range from 0% to 2%, excluding the impact of the 53rd week, as we expect the deflationary trend to end. Net income in fiscal 2010 was $25,381,000, a decrease of 7% from the prior year. Excluding the estimated positive impact of the 53rd week in fiscal 2010 and the litigation charge in the prior year, net income decreased 13%.Sales in fiscal 2010 were $1,261,825,000 an increase of 4.4% from the prior year.Same store sales, excluding the impact of the 53rd week, declined .7%.Net income in fiscal 2010 declined compared to the prior year due to lower same store sales and reduced gross profit percentages. Village Super Market operates a chain of 26 supermarkets under the Shop Rite name in New Jersey and eastern Pennsylvania. All statements, other than statements of historical fact, included in this Press Release are or may be considered forward-looking statements within the meaning of federal securities law.The Company cautions the reader that there is no assurance that actual results or business conditions will not differ materially from future results, whether expressed, suggested or implied by such forward-looking statements.The Company undertakes no obligation to update forward-looking statements to reflect developments or information obtained after the date hereof. The following are among the principal factors that could cause actual results to differ from the forward-looking statements: local economic conditions; competitive pressures from the Company’s operating environment; the ability of the Company to maintain and improve its sales and margins; the ability to attract and retain qualified associates; the availability of new store locations; the availability of capital; the liquidity of the Company; the success of operating initiatives; consumer spending patterns; the impact of higher energy prices; increased cost of goods sold, including increased costs from the Company’s principal supplier, Wakefern; the results of litigation; the results of tax examinations; the results of union contract negotiations; competitive store openings; the rate of return on pension assets;and other factors detailed herein and in the Company’s filings with the SEC. VILLAGE SUPER MARKET, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Amounts) 14 Wks. Ended 13 Wks. Ended 53 Wks. Ended 52 Wks. Ended July 31, 2010 July 25, 2009 July 31, 2010 July 25, 2009 Sales $ Cost of sales Gross profit Operating and administrative expense Depreciation and amortization Operating income Interest expense ) Interest income Income before income taxes Income taxes Net income $ Net income per share(1): Class A common stock: Basic $ Diluted $ Class B common stock: Basic $ Diluted $ Gross profit as a % of sales % Operating and administrative expense as a % of sales % (1) Effective July 26, 2009, net income per share amounts for prior periods have been revised to reflect a new accounting standard requiring share-based awards containing non forfeitable rights to dividends be treated as participating securities.
